318 S.W.2d 642 (1958)
Ex parte Roy F. DOYAL.
No. 30215.
Court of Criminal Appeals of Texas.
December 10, 1958.
W. M. Zachry, C. S. Farmer, Waco, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
Appellant gave notice of appeal from an order of the District Court of McLennan County remanding him to the custody of the sheriff of said county for delivery to an agent of the State of Arkansas.
The governor's warrant introduced in evidence shows that the extradition sought of the appellant is based upon an information.
The Arkansas statute pertaining to the crime charged therein was introduced in evidence and it shows such crime to be a felony.
*643 There is no evidence in the record showing that a felony offense in Arkansas may be prosecuted upon an information. In the absence of such proof, it is assumed that the prosecution upon an information for the felony offense therein charged is not authorized by Arkansas law. Ex parte Gardner, 159 Tex. Crim. 365, 264 S.W.2d 125; Ex parte Cooper, 163 Tex. Crim. 642, 295 S.W.2d 906; on second appeal, Tex. Cr.App., 308 S.W.2d 22. The information under the record here presented does not authorize extradition.
The judgment is reversed and the cause remanded.
Opinion approved by the court.